Mr. Justice Goodwin delivered the opinion of the court. 2. Bills and notes, § 291*—When new promise by drawer does not constitute waiver of discharge by failure to present checks for payment within reasonable time. A new promise by a maker of checks who is discharged from liability because of the unreasonable delay of the payee thereof in presenting the checks to the bank on which they were .drawn for payment, which is made without a full knowledge of the facts out of which the discharge arose, does not constitute a waiver of the defense of delay in presentation of the checks for payment.